 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Scrantonian PublishingCo., Inc. &The ScrantonRepublican PublishingCo. Inc.,Employer-Peti-tionerandInternational Stereotypers& Electroty-pers UnionNo. 73, AFL-CIO' and Graphic ArtsInternational Union,AFL-CIO, Local 241.2 Case4-UC-67December 5, 1974DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn June 12, 1974, the Regional Director for Region4 issued a Decision and Clarification of BargainingUnit in the above-entitled proceeding in which hegranted the Employer's request to clarify the units ofthe Stereotypers and GAIU,3 finding that employeesoperating certain "Merigraph" equipment constitutean accretion to the Stereotypers unit and clarifying thatunit accordingly. There-fter, GAIU filed a timely re-quest for review of the Regional Director's Decision onthe grounds that in making his clarification determina-tion he departed from officially reported precedent andmade findings of fact which are clearly erroneous andprejudicial to its rights.By telegraphic order dated September 9, 1974, therequest for review was granted. Thereafter GAIU,Stereotypers, and the Employer filed briefs on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includingthe briefs on review, and makes the following findings:In resolving the unit clarification request before him,the Regional Director considered only factors whichthe Board weighs in determining jurisdictional disputesin proceedings arising under Section 10(k) of the Act.On the basis of those factors he concluded that em-ployees assigned to the Employer's new, "Merigraphsystem" constitute an accretion to Stereotypers unit. Inits request for review GAIU did not object to the Re-gionalDirector's treatment of the accretion issuewithin this framework and argued only that he improp-Hereinafter referred to as StereotypersWhile this Union's designationin the caption is in accord with its desires, we note that prior to the hearingits parent, the International Stereotypers & Electrotypers Union, and theInternational Printing Pressmen and Assistants Union merged to form theInternational Printing and Graphic Communications Union, AFL-CIO2Hereinafter referred to as GAIU3Neither Stereotypers nor GAIU has been certified by the NationalLabor Relations Board as the bargaining agent for employees in their resp',c-tive units Each Union, however, is currently recognized by the Employeein separateunits, as described belowerlyweighed the factors which he considered. Thebriefs of both Stereotypers and the Employer argue thatthe factors considered by the Regional Director neces-sitate a finding that Stereotypers has "jurisdiction"over the operation of the Merigraph system. As inSchmidt's Printery,"we granted the request for reviewsolely in order to determine from the record whether ornot the dispute between Stereotypers and GAIU wassusceptible of resolution under principles applicable tounit clarification proceedings. For the reasons statedbelow, our review of the record persuades us that theRegional Director's clarification of the units involvedwas improper.The Employer is engaged in the printing, publica-tion, and distribution of two newspapers, the Scran-tonian and the Tribune. Both newspapers are printedat the Employer's location at 338 West WashingtonAvenue, Scranton, Pennsylvania. The Employer em-ploys approximately 204 employees in various depart-ments. The employees in each department are repre-sented in a separate bargaining unit. The Stereotypersand GAIU have for about 45 years represented units ofemployees in the stereotype department and in thecamera and engraving department, respectively. TheEmployer's latest collective-bargaining agreement withStereotypers ran from October 1, 1970, to September30, 1973, and its latest agreement with GAIU ran fromFebruary 22, 1971, to February 21, 1974. Althoughboth agreements had expired at the time of the hearing,the Employer continued to operate under their terms,and both Unions were negotiating new contracts withthe Employer.The most recently expired agreement between theEmployer and Stereotypers defined the unit in terms ofwork jurisdiction. Section 4 of the "Mutual Guaran-tees" article therein stated:It is further agreed that the Publishers will con-tinue to recognize the Union's claims to work pre-sently done at the signing of this agreement, andtheUnion's jurisdictionwill include all worknecessary to prepare and complete duplicate platesfor Letterpress printing.These processes shall notinclude camera work.It is also understood that[Stereotypers]will not invade the recognized juris-diction of work now assigned to the crafts by con-tractual agreement.On February13, 1974,the Employer and Stereotypersexecuted a "Memorandum of Agreement" whichstated in relevant part:Thatthe jurisdiction clause set forth in Section4 of the "Mutual Guarantees"articles of the col-lective bargaining contract be expanded to include4 213 NLRB No 58 (1974)215 NLRB No. 36 SCRANTONIAN PUBLISHING CO297the production of plastic polymer plates by meansof the Merigraph system, and all equipment,materials, duties, and work necessary thereto shallbe processed and completed by the employees cov-ered by this contractThe recently expired agreement between the Em-ployer and GAIU co;^tains a recognition provisionwhich states:jit,Coi,amanyrecognizesLocal #241 of the[GAIIJ]as the exclusive representative for thepurpose of collective bargaining in respect to ratesof pay,hours of employment, or other conditionsof employmentfor all employees performing workdescribed in the Jurisdiction article of this cQp-tract.The jurisdiction provisions in GAIU's contract coverphotoengraving and its attendant work, and such workis defined bioadly as:[A]ll operations of the process pertaining to theproduction of photoengraving plates, plates foroffset, and gravure cylinders and plates of anysubstance or material from copy or from originalsand/or subjects when finished in lieu of copy upto the finished productSection 3 of article 4 sets out in considerable detailvarious work and processes within GAIU's jurisdictionand contains a provision that if the Employer installsany equipment or adopts any work-processes as a sub-stitute or evolution of work being done by photoen-gravers,GAIU's jurisdiction will apply.Prior to March 1974 the Employer utilized solely thetraditional "hot metal" process in its letterpress news-paper printing operations. Thus, employees in the com-posing room set news into type and, where required,inserted engravings made in the engraving department.A page of type and engravings so produced, called a"chase," was then taken to the stereotype. department,where, by application of pressure, it was imprinted ontoa cardboard-like mat. The mat was then dried and asemicylindrical metal plate prepared from it. The plateso prepared was then sent to the pressroom, to bemounted on the press for the actual printing.On or about August 13, 1973, the Employer notifiedStereotypers of its intent to convert from the hot metalprocess to a direct printing process. This conversioncommenced on or about March 5, 1974, when the Em-ployer received its first shipment of Merigraph equip-ment. Approximately I week later the Employer as-signedthesevenemployees in the stereotypedepartment to operate this new "Merigraph system."Merigraph equipment has been placed in a separateroom located between the pressroom and the engravingdepartment. Limited productionutilizingthis equip-ment began on or about March 19, 1974. As contem-plated by the Employer this new method will com-pletely replace the traditional hot metal process withinapproximately 1 year after its introduction.In the Merigraph system a photographic negative ofcopy is placed in an exposure unit, and a liquid polymerresin is then pumped into the unit. The negative is thenexposed to ultraviolet light whichcausesthe resin tobecome hardened in those areas corresponding totransparent sections of the negative. The resultingphotopolymer plate is placed in a developing unitwhere the unhardened resin is removed and the plateisdried and further hardened. This plate is thenmounted directly onto a press'for printing. Hence theneed for mats, required in the "hot metal" stereotypingprocess, is eliminated. The consequence of the Em-ployer's installation of the Merigraph system in its op-erations will be the elimination of the stereotype de-partment.Much of the work of the camera andengraving department will also be eliminated. Indeed,whatever camera work will remain, the Employer plansto integrate with the composing room, which will thenbe renamed the photocomposing department.'At the time of the hearing the Employer had em-barked on its planned changes but was in the midst ofa transitional period. At this stage it continued to pro-duce some plates in accordance with the traditionalmethod but it was also using come of the photopolymerplates, produced by the Merigraph system,asmatsfrom which employees in the stereotyping departmentmade metal printing plates. Although it is true that, atthe time of the hearing, employees from the stereotyp-ing department were operating the Merigraph system,that they were receiving the same rate of pay and thesame fringe benefits as they had received for perform-ing their stereotyping duties, that they were being su-pervised by the stereotyping department foreman, andthey have been trained to operate the system, we notecertain countervailing factors. Thus, the training re-ceived by the stereotypers would have been necessaryno matter which employees were chosen to operate thesystem. Indeed, the Employer indicated that it mighttrain one or more of its present engravers (four in num-ber) to operate the Merigraph plate producing system.5It appearsfromthe record that in addition to converting its operationsto a direct printingmethod, the Employer is also eliminating hottypeandconvertingto a cold typeprocess Thus,it intends to completely eliminateits 17or 18 linotype machines in the composing room In the new procedureone or more of the eightkeyboardsused by the Employer produces a codeof tapewhich is fedinto a photocomposing machine which reads the tapeand producesa strip of photographic paper with all the characters properlyspacedon thepaper Employeesof thecamera department make up aphotopositor,or velox print,instead of a metal engraving, which is sent tothe composing room These photopositives or velox prints are then com-bined with printed matter into page form A full page negative is made ofsucha page It is this negative which is placed in the Merigraph system'sexposure unit as the first step in the production of a plastic printing plate 298DECISIONSOF NATIONALLABOR RELATIONS BOARDCertain skills used in the operationof theMerigraphsystem may be found in employees of both the Stereo-typers andGAIUunits.Stereotypers traditionally makepress plates.Employees in the engraving departmentare skilled,inter aliqin camera work and in utilizingmagnifying glasses to examine the dot structure and"line work"of metalic,etched plates.Employees whooperate the Merigraph system must use magnifyingglasses to examine the dot structure on the photopo-lymer plates.In addition,theMerigraph system is,according to the Employer,an "entirely new process"which,when fully operational,will replace the stereo-type department and the metal engraving operationsperformed by the membersof GAIU.In light of the foregoing,especially the fact that thestereotype department and the engraving operations ofthe camera and engraving department will be elimi-nated,that the operation of the Merigraph system re-quires not only an amalgam of stereotyping and engrav-ing skills but also extensive new skills,and that theMerigraph system is a new operation utilizing new ma-chinery and is located in a portion of the Employer'sfacilities separate from its other departments and oper-ations,we conclude that the disputed employees are notan accretion to either Stereotypersor GAIU's existingunit.'Rather,the issue of what unit representation, ifany, the disputed employees should have,presents aquestion concerning representation,not one resolve bythis unit clarification proceeding in view of our findingof no accretion.Accordingly,as there is no basis hereinfor adding the employees operating the new Merigraphsystem to either of the two aforementioned units in-volvedherein,we shall dismiss the Employer's petition.ORDERIt is hereby ordered that the petition for unit clarifi-cation filed by The Scrantonian Publishing Co., Inc., &the Scranton Republican Publishing Co., Inc., be andithereby is, dismilsed.6 The fact that the contracts of both Stereotypers and GAIU, which definethe covered units in terms of work jurisdiction, ostensibly encompass workof the type performed under the Merigraph system is not controlling herein,as the Board makes its unit determination on the basis of community ofinterest criteria not a union's juridictional claims.General Aniline Corpora-tion,89 NLRB 467 (1950);The Plumbing Contractors Association ofBal-timore,Maryland, Inc.,93 NLRB 1081, 1087, fn.21; Ross-Meehan Foun-daries,147 NLRB 207, 209 (1964).